Chapmah, C. J.
The court are of opinion that the ninth and tenth interrogatories ought to be answered. The second count sets forth a policy of insurance, describing it; also a loss, a notice to the defendants, and a liability to pay. The answer denies the allegations, and sets up the statute of limitations. The plaintiff is not obliged to file a replication to the answer, unless he shall be ordered to do so hereafter; but he is authorized by the Gen. Sts. c. 129, § 46, to file interrogatories, as therein provided, at this stage of the case. The ninth interrogatory is apparently too broad; but interrogatories are not to be treated with unnecessary strictness, and so far as this interrogatory may include matters not relevant to the case as stated in the declaration, the defendant is not bound to answer it, and may confine his answer to what is relevant.
The other five interrogatories do not appear to call for any official information from Byrnes, as president or secretary of the company, and apparently inquire as to his personal knowledge of such facts as he could only state as a witness on the stand, or in a deposition. The court are of opinion that the plaintiff is not entitled to have them' answered.
*116As to the six additional interrogatories, the statute gives a party the right to interrogate his adversary but once. He has no right to pursue him with fresh interrogatories as often as he may think fit. But by a liberal construction of the statute the court may allow interrogatories to be amended, and may also in their discretion permit new interrogatories to be filed. A decision of Mr. Justice Hoar, when a judge of the court of common pleas, has been generally accepted as a correct interpretation of the statute, and well expresses the opinion of the court: “A plaintiff cannot, as a matter of right, file successive sets of interrogatories to a defendant, and require answers under oath. But the court will, as a matter of discretion, allow supplemental interrogatories to be filed, and require them to be answered, where new and unexpected facts are disclosed in the answers, or where, for some reason not involving neglect on the part of the interrogator, he has failed to obtain the information sought by his interrogatory.” Fowle v. Gardner, 14 Law Reporter, 456. The court do not think this a case in which their discretionary power to permit additional interrogatories to be filed should be exercised.

Ninth and tenth interrogatories to le answered so far as they relate to the ease stated in the declaration.